DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Previous interpretation of claim(s) under 112(f) has been maintained and still valid. Applicant argues that by now amending “a storage unit that…” instead of “a storage unit configured to…” obviates the claims interpretation under 112(f), however, to which examiner asserts that storage unit “that” or “configured to” both essentially convey the same meaning and therefore, previous 112(f) interpretation of claim(s) is repeated below:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
storage unit - the image forming apparatus 100 includes a storage unit 7. The storage unit 7 is a non-volatile storage device. For example, the storage unit 7 is an HDD, paragraph 39.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 2-15 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance:
Claims 2 and 5 identify the uniquely distinct features of “the controller: binarizes the read data; detects from the read data an edge pixel which is a pixel corresponding to an edge of a paper; recognizes a main scanning one-side pixel which is the edge pixel located farthest to one side in a main scanning direction and a main scanning other-side pixel which is the edge pixel located farthest to an other side in the main scanning direction, and recognizes a number of first main scanning pixels, which is a number of pixels from the main scanning one-side pixel to the main scanning other-side pixel, for each of a plurality of main scanning pixel lines extending in the main scanning direction in the read data; recognizes a sub-scanning one-side pixel which is the edge pixel located farthest to one side in a sub-scanning direction and a sub-scanning other-side pixel which is the edge pixel located farthest to an other side in the sub-scanning direction, for each of a plurality of sub-scanning pixel lines extending in the sub-scanning direction in the read data, and recognizes a number of first sub-scanning pixels, which is a number of pixels from the sub-scanning one-side pixel to the sub-scanning other-side pixel; obtains a main scanning greater-number-side average value by averaging numbers of first main scanning pixels of a specific number of the main scanning pixel lines in descending order of the numbers of first main scanning pixels, and obtains a main scanning lesser-number-side average value by averaging the numbers of first main scanning pixels of the specific number of the main scanning pixel lines in ascending order of the number of first main scanning pixels; obtains a sub-scanning greater-number-side average value by averaging numbers of first sub-scanning pixels of the specific number of the sub-scanning pixel lines in descending order of the number of first sub-scanning pixels, and obtains a sub- scanning lesser-number-side average value by averaging the numbers of first sub- scanning pixels of the specific number of the sub-scanning pixel lines in ascending order of the number of first sub-scanning pixels; Page 4 of 15determines that the paper read by the reader is an index paper when a value obtained by subtracting the main scanning lesser-number-side average value from the main scanning greater-number-side average value and a value obtained by subtracting the sub-scanning lesser-number-side average value from the sub-scanning greater-number-side average value are respectively larger than preliminarily specified threshold values; and generates, as the paper information, information indicating that the paper read by the reader is an index paper” (claim 2) and “the controller: binarizes the read data; detects from the read data an edge pixel which is a pixel corresponding to an edge of a paper; performs a process that counts a number of changes from white pixels to black pixels or a number of changes from black pixels to white pixels as a number of main scanning edges, from one side to the other side in a main scanning direction, targeting at a pixel located between the edge pixel located farthest to one side in the main scanning direction and the edge pixel located farthest to the other side in the main Page 6 of 15scanning direction, for each of a plurality of main scanning pixel lines extending in the main scanning direction in the read data; performs a process that counts a number of changes from white pixels to black pixels or a number of changes from black pixels to white pixels as a number of sub-scanning edges, from one side to the other side in a sub-scanning direction, targeting at a pixel located between the edge pixel located farthest to one side in the sub-scanning direction and the edge pixel located farthest to the other side in the sub- scanning direction, for each of a plurality of sub-scanning pixel lines extending in the sub-scanning direction in the read data; obtains an average value of main scanning edges by averaging the number of main scanning edges of a specific number of the main scanning pixel lines in descending order of the number of main scanning edges, and obtains an average value of sub-scanning edges by averaging the number of sub-scanning edges of the specific number of the sub-scanning pixel lines in descending order of the number of sub- scanning edges; determines that the paper read by the reader is a punch paper when the average value of main scanning edges and the average value of sub-scanning edges are each one or more; and generates, as the paper information, information indicating that the paper read by the reader is a punch paper” (claim 5).
The closest prior arts are Yoshioka Tetsuya et al., JP 2005-148496 and Teraue, US 2013/0148156 with further related prior arts, Yoshikawa, US 2002/0063875 and Kimura et al., US 2020/0004472 teach determining a type of paper read by the reader on a basis of read data obtained by reading the paper by the reader, and generates paper information indicating, storing paper information in association with history information indicating a usage history of a paper indicated by the paper information, and further determining whether target paper information which is paper information indicating a same type of paper as the paper indicated by newly generated the paper information is stored with updating the history information and performing search operation but however, fail to explicitly teach the exact features/limitations such as currently recited in claim(s) and as underlined above.
Therefore, either singularly or in combination with other cited references, the cited prior arts fail to anticipate or render the above underlined limitations of independent claims 2 and 5 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification, see figs. 5-8. 
It follows that claims 3-4 and 6-15 are then inherently allowable for depending on allowable base claims 2 and 5, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672